DETAILED CORRESPONDENCE
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 29-33, 35-39, and 53 are pending in the application. 
Applicant’s remarks filed on February 22, 2021 in response to final rejection mailed on January 22, 2020 have been fully considered. 
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.

Election/Restrictions
Claims 36-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 27, 2016.
Claims 29-33, 35, and 53 are being examined on the merits to the extent the claims read on the elected subject matter. 


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 29-33, 35, and 53 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. 
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
MPEP § 2163 further states that “[s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’ Such correlations may be established ‘by the inventor as described in the specification,’ or they may be ‘known in the art at the time of the filing date.’"
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the 
The claims are drawn to a genus of non-naturally occurring microbial organisms, said microbial organism having a 4-hydroxybutyrate pathway and being capable of producing 4-hydroxybutyrate, wherein said microbial organism comprises any genetic modification that increases expression of any gamma-butyrolactone esterase relative to the microbial organism in the absence of the genetic modification, wherein the gamma-butyrolactone esterase converts gamma-butyrolactone to 4-hydroxybutyrate and decreases production of gamma-butyrolactone relative to the microbial organism in the absence of the genetic modification, wherein the gamma-butyrolactone esterase is expressed in sufficient amounts to produce 4-hydroxybutyrate, and wherein the microbial organism comprises any genetic modification that decreases expression of an alcohol dehydrogenase relative to the microbial organism in the absence of the genetic modification.
The specification discloses the reduction to practice of a single representative species of the genus of recited non-naturally occurring microbial organisms – E. coli strain 2387 with an integrated polynucleotide encoding a butyrolactone esterase (although the specification does not specify the particular butyrolactone esterase), which exhibited decreased production of gamma-butyrolactone as compared to the control strain 2237 without an integrated polynucleotide encoding a butyrolactone esterase (see, e.g., Example XXXIV, beginning at p. 349, paragraph [0807] of the specification). The specification further discloses gamma-butyrolactone esterases from Yersinia intermedia 29909, Agrobacterium tumefaciens str. C58, Escherichia coli Photorhabdus asymbiotica (paragraph [00810]). There are no other drawings or structural formulas disclosed of a non-naturally occurring microbial organism encompassed by the claims. 
Before the effective filing date of the claimed invention, it was highly unpredictable as to whether or not a non-naturally occurring microbial organism having the structural features as recited in the claims will have a corresponding functional effect of decreasing production of gamma-butyrolactone. For example, the reference of Sun et al. (US 2011/0217742 A1; cited on Form PTO-892 mailed on February 4, 2016) discloses a microbial organism comprising all genetic modifications as recited in claims 29-35 and 53, which genetic modifications result in the increased production of gamma-butyrolactone. For example, regarding claim 29, Sun et al. discloses a non-naturally occurring microbial organism comprising a 4-hydroxybutyrate (4-HB) pathway (e.g., reactions GHI, A, and C of Figure 1A of Sun et al.), comprising an exogenous nucleic acid encoding a 4-hydroxybutyrate lactonase, which is a gamma-butyrolactone esterase that converts gamma-butyrolactone to 4-hydroxybutyrate in view of Sun’s disclosure that 4-hydroxybutyrate lactonase catalyzes the interconversion between cyclic lactones and open chain hydroxycarboxylic acids (paragraph 346), and comprising a deletion of a native alcohol dehydrogenase (adhE) gene (paragraph 393, Table 61; paragraph 407; paragraph 417). However, in contrast to the non-naturally occurring microorganism of the claims of this application, the non-naturally occurring microbial organism of Sun is disclosed as having increased production of gamma-butyrolactone. Put another way, the genus of non-naturally occurring microbial organisms of this application and the non-naturally occurring microbial organism disclosed by Sun have the “structure”, yet increased production of gamma-butyrolactone. As such, one of skill in the art would recognize that there must be something other than the recited structural features of the claimed microbial organism, e.g., a particular microbial organism, a particular gamma-butyrolactone esterase, and/or a particular culture condition that is/are required for the claimed microbial organism to exhibit decreased production of gamma-butyrolactone. In this case, there is no correlation between the recited genetic modifications and the functional effect of decreasing the production of gamma-butyrolactone. Accordingly, one of skill in the art would not accept the specification’s disclosure of E. coli strain 2237 with an integrated polynucleotide encoding a gamma-butyrolactone esterase, which exhibited decreased production of gamma-butyrolactone as compared to strain 2237 without an integrated polynucleotide encoding a butyrolactone esterase, and the gamma-butyrolactone esterases from Yersinia intermedia 29909, Agrobacterium tumefaciens str. C58, Escherichia coli KTE10, and Photorhabdus asymbiotica as being 
As such, the specification, taken with the pre-existing knowledge in the art of amino acid substitution, fails to satisfy the written description requirement of 35 U.S.C. 112(a). 

RESPONSE TO REMARKS: Beginning at p. 6 of the instant remarks, the applicant argues that the recited gamma-butyrolactone esterase is not unlimited in view of the recitation of the characteristics “the gamma-butyrolactone esterase converts gammabutyrolactone to 4-hydroxybutyrate and decreases production of gamma-butyrolactone relative to the microbial organism in the absence of the genetic modification” and “wherein the gamma-butyrolactone esterase is expressed in sufficient amounts to produce 4-hydroxybutyrate”.
Applicant’s argument is not found persuasive. The examiner acknowledges the recitation of the characteristics “the gamma-butyrolactone esterase converts gammabutyrolactone to 4-hydroxybutyrate and decreases production of gamma-butyrolactone relative to the microbial organism in the absence of the genetic modification” and “wherein the gamma-butyrolactone esterase is expressed in sufficient amounts to produce 4-hydroxybutyrate”. However, the specification’s disclosure of a limited number of representative species and the recitation of functional characteristics alone is insufficient to describe the genus because of the unpredictability that a microbial organism with the recited genetic modifications will have the effect of decreasing production of gamma-butyrolactone or, as in the case of Sun, will have the effect of increasing the production of gamma-butyrolactone.
Beginning at p. 7 of the instant remarks, the applicant further argues the specification provides a sufficient number of species to support the genus of the recited gamma-butyrolactone esterase, citing to the specification’s disclosure of esterases from Yersinia intermedia, Agrobacterium tumefaciens, Escherichia coli, and Photorhabdus asymbiotica, the specification’s disclosure of decreased production of GBL by expression of gamma-butyrolactone esterase, and the additional recited genetic modifications.
The applicant’s argument is not found persuasive. The examiner acknowledges the specification’s disclosure of four representative species of gamma-butyrolactone esterases that convert gamma-butyrolactone to 4-hydroxybutyrate. The examiner also acknowledges the specification’s disclosure of E. coli strain 2387 with an integrated polynucleotide encoding a butyrolactone esterase (although the specification does not specify the particular butyrolactone esterase), which exhibited decreased production of gamma-butyrolactone as compared to the control strain 2237 without an integrated polynucleotide encoding a butyrolactone esterase. However, as noted above, the specification’s disclosure of a limited number of representative species and the recitation of functional characteristics alone is insufficient to describe the genus because of the unpredictability that a microbial organism with the recited genetic modifications will have the effect of decreasing production of gamma-butyrolactone or, as in the case of Sun, will have the effect of increasing the production of gamma-butyrolactone.

The applicant’s argument is not found persuasive. The examiner acknowledges Sun’s disclosure of a non-enzymatic conversion of 4-hydroxybutyrate to GBL in Example V. However, contrary to the applicant’s position, Sun expressly discloses that the transformation of 4-hydroxybutyrate to GBL can be catalyzed by a 4-hydroxybutyrate lactonase (i.e., gamma-butyrolactone esterase), discloses specific examples of gamma-butyrolactone esterases that convert 4-hydroxybutyrate to GBL (paragraph [0346] and Example V), discloses microbial organisms expressing a 4-hydroxybutyrate lactonase and producing GBL (paragraphs [0077] to [0081]; Figure 1A).
For these reasons, it is the examiner’s position that the specification fails to adequately describe the claimed invention.  

Claims 29-33, 35, and 53 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a microorganism transformed with a polynucleotide encoding a GBL esterase from Yersinia intermedia, Agrobacterium tumefaciens, Escherichia coli, or Photorhabdus asymbiotica, and has an inactivated alcohol dehydrogenase gene, wherein the transformed microorganism has decreased production of GBL, does not reasonably provide enablement for all non-naturally occurring microbial organisms as encompassed by the claims. The specification does 
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors most relevant to the instant rejection are addressed in detail below.
The nature of the invention: According to the specification at the paragraph bridging pp. 30 and 31, “[i]n another embodiment, the invention provides a non-naturally occurring microbial organism having a 4-hydroxybutyrate pathway and being capable of producing 4-hydroxybutyrate, wherein the microbial organism comprises a genetic modification that increases expression of a gamma-butyrolactone esterase (Example XXXIV). Such a microbial organism can exhibit decreased production of gamma-butyrolactone relative to a parent microbial organism in the absence of the genetic modification. As disclosed herein, gamma-butyrolactone is a byproduct formed during the fermentation of sugars to 1,4-butanediol. Gamma-butyrolactone can form from the 
The breadth of the claims: The claims are drawn to a non-naturally occurring microbial organism, said microbial organism having a 4-hydroxybutyrate pathway and being capable of producing 4-hydroxybutyrate, wherein said microbial organism comprises a genetic modification that increases expression of a gamma-butyrolactone esterase relative to the microbial organism in the absence of the genetic modification, wherein the gamma-butyrolactone esterase converts gamma-butyrolactone to 4-hydroxybutyrate and decreases production of gamma-butyrolactone relative to the microbial organism in the absence of the genetic modification, wherein the gamma-butyrolactone esterase is expressed in sufficient amounts to produce 4-hydroxybutyrate, and wherein the microbial organism comprises any genetic modification that decreases expression of an alcohol dehydrogenase relative to the microbial organism in the absence of the genetic modification.
The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability” and “[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” 
Regarding decreased production of gamma-butyrolactone, before the effective filing date of the claimed invention, it was highly unpredictable as to whether or not a increased production of gamma-butyrolactone whereas microbial organism of claim 29 of this application, despite having the same genetic modifications, exhibits the function of "decreased production of gamma-butyrolactone". As such, one of skill in the art would recognize the unpredictability that a non-naturally occurring microbial organism having the structural features as recited in the claims will have the functional effect of decreasing production of gamma-butyrolactone. 
According to MPEP 2112.01, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. However, in this case, although the “structure” of the genetically modified microbial organism disclosed by Sun (supra) is identical to that of the claims, the property of “wherein the microbial organism has decreased production of gamma-butyrolactone” cannot be presumed to be an inherent feature given that Sun’s genetically modified microbial organism has increased production of gamma-butyrolactone. As such, one of skill in the art would recognize that there must be something other than the recited structural features of the claimed microbial organism, e.g., a particular microbial organism, a particular gamma-butyrolactone esterase, and/or 
The amount of direction provided by the inventor; The existence of working examples: The specification discloses four working examples of GBL esterases that convert GBL to 4-HBT – GBL esterase from Yersinia intermedia, Agrobacterium tumefaciens, Escherichia coli, and Photorhabdus asymbiotica, and discloses a single working example of a non-naturally occurring microbial organism as encompassed by the claims, i.e., E. coli strain 2387 with an integrated polynucleotide encoding a butyrolactone esterase (although the specification does not specify the particular butyrolactone esterase), which exhibited decreased production of gamma-butyrolactone as compared to control E. coli strain 2237 without an integrated polynucleotide encoding a butyrolactone esterase (see, e.g., Example XXXIV, beginning at p. 349, paragraph 807 of the specification). As noted above, given the evidence of Sun et al. (supra), one of skill in the art would recognize that there must be something other than the recited structural features of the claimed microbial organism, e.g., a particular microbial organism, a particular gamma-butyrolactone esterase, and/or particular culture conditions that is/are required for the claimed microbial organism to exhibit decreased production of gamma-butyrolactone. However, other than disclosure of GBL esterase from Yersinia intermedia, Agrobacterium tumefaciens, Escherichia coli, and Photorhabdus asymbiotica and E. coli strain 2237 with an integrated polynucleotide encoding a butyrolactone esterase, the specification fails to provide any teaching or guidance for discerning whether or not a microbial organism having the recited genetic modifications would be expected to decrease production of gamma-butyrolactone from increase production of gamma-butyrolactone (as in the case of the microbial organism of Sun et al., supra). 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: It was not routine at the time of the invention to empirically test each combination of microbial organism and genetic modification(s) as broadly encompassed by the claims to identify those that, decrease production of gamma-butyrolactone from those that increase production of gamma-butyrolactone.
In view of the scope of the claims, the lack of guidance and working examples provided in the specification, and the high level of unpredictability as evidenced by the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

RESPONSE TO REMARKS: Beginning at p. 11 of the instant remarks, the applicant argues that the recited gamma-butyrolactone esterase is not unlimited in view of the recitation of the characteristics “the gamma-butyrolactone esterase converts gammabutyrolactone to 4-hydroxybutyrate and decreases production of gamma-
Applicant’s argument is not found persuasive. The examiner acknowledges the recitation of the characteristics “the gamma-butyrolactone esterase converts gammabutyrolactone to 4-hydroxybutyrate and decreases production of gamma-butyrolactone relative to the microbial organism in the absence of the genetic modification” and “wherein the gamma-butyrolactone esterase is expressed in sufficient amounts to produce 4-hydroxybutyrate”. However, given the specification’s disclosure of a limited number of working examples without further guidance regarding whether or not a microbial organism having the recited genetic modifications would be expected to decrease production of gamma-butyrolactone from those that would be expected to increase production of gamma-butyrolactone (as in the case of the microbial organism of Sun et al., supra) and given the high level of unpredictability that a microbial organism with the recited genetic modifications will have the effect of decreasing production of gamma-butyrolactone or, will have the effect of increasing the production of gamma-butyrolactone, the specification fails to enable the full scope of the claimed invention.
Beginning at p. 12 of the instant remarks, the applicant further argues that it was known that the conversion of 4-hydroxybutyrate to GBL is thermodynamically favored at a non-basic pH and requires a sufficient driving force to overcome the energy of activation, citing to Sun’s disclosure at paragraph [0403]. According to the applicant, Sun suggests that in the absence of a sufficient driving force at a non-basic pH, the 
Applicant’s argument is not found persuasive. Sun’s disclosure at paragraph [0403], the instant specification’s disclosure at paragraph [00809] and Figure 75 of this application are acknowledged, however, do not account for the effects of the recited genetic modifications, particularly expression of the gamma-butyrolactone esterase, on the conversion of 4-HB to GBL or the conversion of GBL to 4-HB. As noted above, Sun et al. (supra) discloses a microbial organism comprising an inactivated alcohol dehydrogenase gene and expressing a heterologous gamma-butyrolactone esterase, which microbial organism exhibits increased production of gamma-butyrolactone whereas microbial organism of claim 29 of this application, despite having the same genetic modifications and the same cytoplasmic pH as the microbial organism of Sun et al., exhibits the function of "decreased production of gamma-butyrolactone". Therefore, contrary to the applicant’s position, other than disclosure of GBL esterase from Yersinia intermedia, Agrobacterium tumefaciens, Escherichia coli, and Photorhabdus asymbiotica and E. coli strain 2237 with an integrated polynucleotide encoding a butyrolactone esterase, the specification fails to provide any teaching or guidance as to whether or not a microbial organism having the recited genetic modifications would be expected to decrease production of gamma-butyrolactone or would be expected to increase production of gamma-butyrolactone (as in the case of the microbial organism of Sun et al., supra). 
For these reasons, it is the examiner’s position that the specification fails to enable the full scope of the claimed invention.  

Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 29-33, 35, and 53 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-3, 7, 8, and 11 In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); and In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Regarding claims 29 and 30 of this application, claim 7 of the patent is drawn to (in relevant part) a non-naturally occurring microbial organism, said microbial organism having a 4-hydroxybutyrate pathway and being capable of producing 4-hydroxybutyrate, wherein said microbial organism comprises genetic modifications, said genetic modifications comprising (in relevant part) (E) a genetic modification that increases expression of a gamma-butyrolactone esterase, and 
(G) a genetic modification that decreases expression of an alcohol dehydrogenase. 
Claims 2 and 8 of the patent recite (in relevant part) the microbial organism has decreased production of gamma-butyrolactone relative to a parent microbial organism in the absence of said genetic modification.
Regarding claim 31 of this application, claim 3 of the patent is drawn to said microbial organism further comprising a 4-hydroxybutyryl-CoA pathway. 
Regarding claim 32 of this application, according to the specification of the patent, the microbial organism of the patent, which has 4-HB production, is used for production of 1,4-butanediol (column 1, lines 21-26 and Figure 1). 

Regarding claim 35 of this application, claim 2 of the patent recites (K) the microbial organism has decreased production of ethanol, acetate, pyruvate or alanine, or a combination thereof, relative to a parent microbial organism in the absence of said genetic modification.
Regarding claim 53, claim 8 of the patent recites (in relevant part) the microbial organism has decreased backflux from a downstream product of the 4-HB pathway relative to a parent microbial organism in the absence of said genetic modification.
Therefore, claims 29-33, 35, and 53 are unpatentable over claims 1-3, 7, 8, and 11 of the patent. 

Claims 29-33, 35, and 53 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 3, 8, and 9 of co-pending application 15/585,078 (reference application). An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); and In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Regarding claims 29 and 30 of this application, claim 8 of the reference application is drawn to (in relevant part) a non-naturally occurring microbial organism, 
Regarding claim 31 of this application, claim 3 of the reference application is drawn to said microbial organism of part (D) further comprises a 4-hydroxybutyryl-CoA pathway. 
Regarding claim 32 of this application, according to the specification of the reference application, the microbial organism of the patent, which has 4-HB production, is used for production of 1,4-butanediol (paragraph [0004] and Figure 1). 
Regarding claim 33 of this application (particularly part (vi)), claim 8 of the reference application recites (F) a genetic modification that decreases expression of an alcohol dehydrogenase.
Regarding claim 35 of this application, claim 9 of the reference application recites (J) the microbial organism has decreased production of ethanol, acetate, pyruvate or alanine, or a combination thereof, relative to a parent microbial organism in the absence of said genetic modification.
Regarding claim 53, claim 9 of the reference application recites (in relevant part) (O) the microbial organism has decreased backflux from a downstream product of the 4-
Therefore, claims 29-33, 35, and 53 are unpatentable over claims 1, 3, 8, and 9 of the reference application.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

RESPONSE TO REMARKS: Beginning at p. 13 of the instant remarks, the applicant requests that the rejection and provisional rejection for obviousness-type double patenting be held in abeyance until there is an indication of allowable subject matter.
The applicant’s request is acknowledged and the rejection and provisional rejection are maintained.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Nos. 9,988,656 B2 and 10,662,451 B2 each claims a microbial organism comprising an exogenous nucleic acid encoding a 4-hydroxybutyrate lactonase (i.e., gamma-butyrolactone esterase). These patents derive from the application that corresponds to the reference of Sun et al. (supra) and as described above, Sun et al. is directed to the production of GBL with gamma-butyrolactone esterase converting 4-HB to GBL.

Conclusion
Status of the claims:
Claims 29-33, 35-39, and 53 are pending in the application.
Claims 36-39 are withdrawn from further consideration.
Claims 29-33, 35, and 53 are rejected.
No claim is in condition for allowance.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/David Steadman/Primary Examiner, Art Unit 1656